Title: To George Washington from Capel & Osgood Hanbury, 26 July 1769
From: Capel & Osgood Hanbury
To: Washington, George



Esteem’d Friend
London July 26th 1769

This serves to advise the arrival of the Hanbury Capt. James Esten, after a favor⟨abl⟩e passage of about 5 Weeks, by him we observe we are favor’d with 8 Hhds Tobacco from our friend J.P. Custis, in the Sale of which our best endeavors shall be exerted for his Interest—The Ship came up to her Moorings yesterday, and we are preparing to Land her Cargo the begining of the next Week—The prices of Tobacco are much the same as for some time past, that is from 3¼ to 4d. ⅌ lb., if any alteration it is rather for the worse, but we hope to keep it up and to be able to render agreable Sales.
It gives us concern to have to mention the Death of our C. H., As the business will be continued as usual, We shall be glad of a continuance of thy friendship, and Correspondence and remain with great regard Thy assured Friends

Capel & Osgood Hanbury

